DETAILED ACTION
This action is responsive to the application filed on October 25, 2019, which is a national stage entry of PCT/US2017/061120, international filed on November 10, 2017.
The preliminary amendment filed on October 25, 2019 has been considered and acknowledged.
Claims 5-7, 9, 11-14, 16-17, 23 and 25 have been amended. Claims 24 and 26 have been canceled.
 Claims 1-23 and 25 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed 
Drawings 
The drawings filed on October 25, 2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated October 25, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
  	The abstract of the disclosure is objected to because needs to be presented in a single paragraph on a separate sheet, in this case has been presented using a front page of an international publication WO 2019/094029 A1.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 18 is objected to because of the following informalities:  claim limitation repeats same requirement twice, for example “…comprises one or more of a common design for a device-dependent software and a common design for a device-dependent software”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 13, 16-19, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. No. 6,892,154) in view of Horn (US Pub. No. 2013/0006567).
  	With respect to claim 1 (original), Lee teaches a method, comprising:  	providing a host computing device executing test infrastructure system software for testing a plurality of devices under test (DUTs) using a test suite having a plurality of tests to be executed by the plurality of DUTs (see figures 1-2 (and related paragraphs) and column 2 lines 16-18, test suite and the corresponding devices that are tested by the test suite), the plurality of DUTs comprising a first DUT and a second DUT (see figure 2 devices 202, 210 and 220, i.e. first and second DUT)), wherein the first DUT and the second DUT share a common design (see column 1 lines 46-51, the code programmed for each test case is specifically designed for each device to be tested.  In practice, a test case for a device (e.g., a second-generation of the device) is typically developed by first selecting a similar device (e.g., a previous generation of the device) that is most similar to the device. See column 5 lines 34-38, the base test object 110 is a generic test object that generates test transactions that are common across multiple devices such as a family of similar devices and/or generations of similar devices. Furthermore, see column 6 lines 16-29, devices 202, 210 and 220 sharing similar/common design), and wherein the plurality of tests comprise a first test and a second test (see figure 2 (e.g. plurality of tests 122, 124, 126), abstract and column 1 lines 29-30, a test suite is a collection of test cases that test multiple functions of a simulated device (i.e. first and second test). See column 2 lines    	Lee is silent to disclose:  	determining to execute the first test before the second test on at least the first DUT using the host computing device;  	receiving, at the host computing device, first test results for a failing first test executed by the first DUT;  	determining, based on the first test results and based on the first DUT sharing the common design with the second DUT, to execute the second test before the first test on the second DUT; and  	the host computing device subsequently instructing the second DUT to execute the second test before executing the first test.  	However, in an analogous art, Horn teaches:  	  	determining to execute the first test before the second test on at least the first DUT using the host computing device (see paragraph [0051], the test arrangement may comprise test resources which are configured to perform a test for a device under test by applying a test signal or a supply signal and/or to receive a device signal from the device under test. The test arrangement may be configured to evaluate the device signal from the device under test to determine whether the device under test is passing the test or failing the test. See paragraphs [0052]-[0055], figure 2B illustrates an exemplary embodiment for illustrating a relation between a test arrangement, devices under test, test flows with test groups, assigned test resources and overlapping time intervals.  According to the exemplary embodiment of FIG. 2B, a test arrangement 100 may be used for testing four devices under test DUT 1,2,3,4.  Each device may be   	receiving, at the host computing device, first test results for a failing first test executed by the first DUT (see paragraph [0051], the test arrangement may comprise test resources which are configured to perform a test for a device under test by applying a test signal or a supply signal and/or to receive a device signal from the device under test.  The test arrangement may be configured to evaluate the device signal from the device under test to determine whether the device under test is passing the test or failing the test).   	determining, based on the first test results and based on the first DUT sharing the common design with the second DUT, to execute the second test before the first test on the second DUT (see paragraph [0057], a serialization can be quite time consuming, and should therefore be avoided.  The first test 2 is applied to wait for all of them to finish before starting the test groups assigned to the subsequent time interval) and  	the host computing device subsequently instructing the second DUT to execute the second test before executing the first test (see figure 4 and paragraphs 
    PNG
    media_image1.png
    469
    807
    media_image1.png
    Greyscale

  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee’s teaching, which set forth method for generating a test case for testing a device, by dynamically running different test depending on the testing result resources based on a detected failure as suggested by Horn, as Horn would enhance the testing step by scheduling test resources of a test arrangement, for example, checking whether there is a resource conflict between an assignment of a test resource to a test group and another test group of the test flows for testing devices under test in parallel and by manipulating the execution order of a test group in the test flow in a predetermined way to eliminate the resource conflict (see paragraph [0006]).  	With respect to claim 2 (original), Horn teaches further comprising:   	generating an output of the test infrastructure system that is based on execution of the second test (see paragraphs [0092], [0098]-[0099], according to another embodiment of the method for scheduling a use of test resources of a test arrangement for the execution of test groups, the assignment between instances of the test groups and test resources are not given but may be determined dynamically.  This may be achieved, for example, during testing, so that test resources which can be allocated in a certain time interval are dynamically scheduled for tests which are executed at a certain moment.  This means, depending on the executed tests or test groups, the test resources of a test arrangement may be allocated to the test groups dynamically during the test time).   	With respect to claim 13 (currently amended), Horn teaches further comprising:  	communicating at least the first test results with a computing device associated with an ecosystem coordinator (see at least figure 7 and paragraph [0088], checker 120, manipulator 130 and obtainer 110 (i.e. coordinators)).  	With respect to claim 16 (currently amended), Lee teaches wherein the common design comprises a common hardware design, wherein the first DUT comprises a first implementation of the common hardware design, and wherein the second DUT comprises a second implementation of the common hardware design (see column 1 lines 46-51, the code programmed for each test case is specifically designed for each device to be tested.  In practice, a test case for a device (e.g., a second-generation of the device) is typically developed by first selecting a similar device (e.g., a previous generation of the device) that is most similar to the device. See column 5 lines 34-38, the base test object 110 is a generic test object that With respect to claim 17 (currently amended), Lee teaches wherein the common design comprises a common software design (see column 1 lines 46-51, the code programmed for each test case is specifically designed for each device to be tested.  In practice, a test case for a device (e.g., a second-generation of the device) is typically developed by first selecting a similar device (e.g., a previous generation of the device) that is most similar to the device. See column 5 lines 34-38, the base test object 110 is a generic test object that generates test transactions that are common across multiple devices such as a family of similar devices and/or generations of similar devices. Furthermore, see column 6 lines 16-29, devices 202, 210 and 220 sharing similar/common design. Examiner notes: the DUTs are I/O controllers, one skilled person in the art would know they also include software such as firmware versions/drivers versions).
  	With respect to claim 18 (original), Lee teaches wherein the common software design comprises one or more of a common design for device-dependent software and a common design for device-dependent software (see column 1 lines 46-51, the code programmed for each test case is specifically designed for each device to be tested.  In practice, a test case for a device (e.g., a second-generation of the device) is typically developed by first selecting a similar device (e.g., a previous generation of the device) that is most similar to the device. See column 5 lines 34-38, the base test object 110 is a generic test object that generates test transactions   	With respect to claim 19 (original), Horn teaches wherein determining, based on the first test results and based on the first DUT sharing a common design with the second DUT, to execute the second test before the first test on the second DUT comprises determining to execute the second test before the first test on the second DUT based on one or more triaging criteria associated with a triaging hierarchy (see abstract and paragraphs [0032], [0043], [0070]-[0073], a method for scheduling a use of test resources comprises obtaining an assignment of a test resource to each test group of a test flow.  The test flow comprises an initial execution order.  The method comprises checking for a resource conflict between an assignment of a test resource to a given test group in a test flow and an assignment of other test resources to other test groups and test flows.  The other test groups are scheduled for a temporally overlapping execution with the given test group.  The method comprises manipulating the test flow execution order of the test groups.  The resource conflict is eliminated by performing a swap between a test group associated with the resource conflict in a test flow with a higher priority compared to a time-interval-insertion in combination with a movement, and moving the test group associated with the resource conflict to an inserted time interval).  	With respect to claim 22 (original), Lee teaches wherein the first DUT comprises reference hardware, and wherein the second DUT comprises hardware other than the reference hardware (see figure 2 (and related paragraphs) (e.g. PCI vs With respect to claim 23, the claim is directed to a host computer device that corresponds to the method recited in claim 1, respectively (see the rejection of claim 1 above; wherein Lee also teaches such a device in figure 5).  	With respect to claim 25, the claim is directed to a non-transitory computer readable media that corresponds to the method recited in claim 1, respectively (see the rejection of claim 1 above; wherein Lee also teaches such a medium in column 11 lines 25-35).

Claims 3-5 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. No. 6,892,154) in view of Horn (US Pub. No. 2013/0006567) and further in view of Sakarovitch et al. (US Pub. No. 2009/0018793 – hereinafter Sakarovitch).  	With respect to claim 3 (original), Lee in view of Horn is silent to disclose wherein the output of the test infrastructure system that is based on execution of the second test comprises one or more of: an indication that the second test passed on at least one DUT of the plurality of DUTs, an indication that the second test failed on at least one DUT of the plurality of DUTs, and an indication that the second test is waived for at least one DUT of the plurality of DUTs.  	However, in an analogous art, Sakarovitch teaches wherein the output of the test infrastructure system that is based on execution of the second test comprises one or more of:   	an indication that the second test passed on at least one DUT of the plurality of DUTs, an indication that the second test failed on at least one DUT of the plurality of DUTs, [[and an indication that the second test is waived for at least one DUT of the plurality of DUTs]] (see paragraphs [0005], [0007], [0019] and figure 2, a system includes a test time minimizer that selects a first set of tests for testing a device from a second set of tests for testing the device. The first set of tests is selected to reduce the time required to test the device while allowing no more than a predetermined number of devices tested to pass the first set of tests and fail the second set of tests.   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Lee and Horn, by providing a testing status for a particular device as suggested by Sakarovitch, as Sakarovitch would efficiently track testing results.  	With respect to claim 4 (original), Sakarovitch teaches wherein the method further comprises:  	obtaining second test results for the execution of the second test on the second DUT at the test infrastructure system; determining whether the second DUT passed the second test based on the second test results at the test infrastructure system; and after determining that the second DUT passed the second test, generating the indication that the second test passed on at least the second DUT (see figure 2 and paragraph [0019], result output as “0” or “1” for device2, if pass the output/result is flagged (i.e. determined indication) as “0” otherwise is flagged as “1” (e.g. failed)).  	With respect to claim 5 (currently amended), Sakarovitch teaches wherein the method further comprises:  	obtaining second test results for the execution of the second test on the second DUT at the test infrastructure system; determining whether the second DUT failed the second test based on the second test results at the test infrastructure system; and after determining that the second DUT failed the second test, generating the indication that the second test failed on at least the second DUT (see figure 2 and paragraph [0019], result output as “0” or “1” for device2, if pass the output/result is flagged (i.e. determined indication) as “0” otherwise is flagged as “1” (e.g. failed)).  	With respect to claim 20 (original), Lee in view of Horn is silent to disclose wherein the plurality of DUTs are associated with a plurality of device-related entities, and wherein determining to execute the second test before the first test on the second DUT comprises determining that at least the failing first test failed on one or more DUTs associated with at least a threshold number of the plurality of device-related entities.  	However, in an analogous art, Sakarovitch teaches wherein the plurality of DUTs are associated with a plurality of device-related entities, and wherein determining to execute the second test before the first test on the second DUT comprises determining that at least the failing first test failed on one or more DUTs associated with at least a threshold number of the plurality of device-related entities (see paragraphs [0005] and [0016]-[0017], applying a linear program solver to select a first set of tests for testing a device from a second set of tests for testing the device.  The first set of tests is selected to reduce the time required to test the device while allowing no more than a predetermined number of devices tested to  would efficiently enhance testing procedures by reducing time required for test allowing no more than a predetermined number of devices testes to pass and fail certain tests (see paragraphs [0004], [0007]).  	With respect to claim 21 (original), Sakarovitch teaches wherein the plurality of DUTs are associated with a plurality of device-related entities, and wherein determining to execute the second test before the first test on the second DUT comprises determining that at least the failing first test failed on one or more DUTs associated with at least a threshold percentage of the plurality of device-related entities (see claim 15, percentage indicating amount of devices tested that can pass  and fail set of tests).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. No. 6,892,154) in view of Horn (US Pub. No. 2013/0006567) and further in view of Rawlins et al. (US Pub. No. 2009/0307763 – hereinafter Rawlins).  	With respect to claim 7 (currently amended), Lee in view of Horn is silent to disclose wherein the plurality of tests comprise one or more tests for testing a test image of software that comprises a device-independent portion of software.  	However, in an analogous art, Rawlins teaches wherein the plurality of tests comprise one or more tests for testing a test image of software that comprises a device-independent portion of software (see paragraphs [0059], [0066], [0098]-[0101], a test management system and client agent engine in accordance with one or more aspects described herein can perform one or more of the following tasks: permit test devices to be re-imaged as necessary by automatically downloading and installing any necessary system configuration on test devices upon their selection of a test to run. The re-image process can be hardware independent and can support drivers for each hardware model; the re-image process can be able to join a corporate domain; the re-image process can install any valid combination of third party applications automatically; and the re-image process can support independent updates to both the base operating systems and third party applications).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Lee and Horn, by testing an image of software that comprises a device-independent portion of software as suggested by Rawlins, as Rawlins would permit test devices to be re-imaged as necessary by automatically downloading and installing any necessary system configuration on test devices upon their selection of a test to run.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. No. 6,892,154) in view of Horn (US Pub. No. 2013/0006567) in view of Rawlins et al. (US Pub. No. 2009/0307763) and further in view of Wang (US Pub. No. 2017/0060713).  	With respect to claim 8 (original), Lee in view of Horn in view of Rawlins is silent to disclose wherein the one or more tests for testing a test image of software that comprises the device-independent portion of software comprise one or more tests for testing an application programming interface (API) associated with the test image of software.  	However, in an analogous art, Wang teaches wherein the one or more tests for testing a test image of software that comprises the device-independent portion of software comprise one or more tests for testing an application programming interface (API) associated with the test image of software (see paragraph [0043] and table 3), testing an API).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Lee, Horn and Rawlins, by testing an application programming interface (API) associated with the test image of software as suggested by Wang, as Wang would make sure that APIs and associated hardware/firmware/functions operate properly across all device platforms/builds, thus enhancing testing procedures.
Allowable Subject Matter
Claims 6, 9-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192